Citation Nr: 0010208	
Decision Date: 04/17/00    Archive Date: 04/28/00

DOCKET NO.  98-18 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from January 1968 to April 1970.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a July 1997 rating 
decision from the Philadelphia, Pennsylvania, Regional Office 
(RO), which denied entitlement to service connection for the 
cause of the veteran's death, as well as Dependency and 
Indemnity Compensation (DIC) pursuant to the provisions of 
38 U.S.C. § 1318.  

The appellant is currently in receipt of death pension 
benefits, an income based program.  In a letter of November 
1998 she stated that she was confused about the denial of 
"home health benefits" inasmuch as she needed to run her 
air conditioning constantly due to pulmonary problems.  Thus 
it is possible that she has additional unreimbursed medical 
expenses which could be used to reduce her countable income 
so as to permit payment of death pension at an increased 
rate.  There is a notation by the RO in the claims folder, 
dated in April 1999, to the effect that she would be sent a 
form to report her medical expenses, but no indication that 
this has been done.  The RO is reminded to take appropriate 
action in this regard.  

Finally, there are other matters which require action by the 
RO, as directed below, pertaining to the issues of 
entitlement to DIC under the provisions of § 1318 and 
entitlement to death pension at the aid and attendance rate.  


REMAND

The appellant contends, in essence, that the veteran's death 
was hastened by his service-connected post-traumatic stress 
disorder (PTSD).  The appellant reports that the veteran's 
service-connected PTSD was very severe and that he was 
prescribed numerous medications that subsequently resulted in 
his death.  She maintains that the medications caused the 
development of the veteran's heart disease and also resulted 
in an adverse reaction, which caused his death.

A review of the record discloses that the veteran died on 
June [redacted], 1997, at the age of 48.  The immediate cause of 
death as reported on the certificate of death dated in June 
1997 was arteriosclerotic cardiovascular disease.  The other 
significant condition contributing to death but not resulting 
in the underlying cause was diabetes mellitus.  The manner of 
death was described as natural and no autopsy was performed.  
At the time of the veteran's death, service connection was in 
effect for PTSD, evaluated as 100 percent disabling.

In support of her claim, the appellant has submitted into the 
record medical information relating to side effects and 
warnings associated with drugs purportedly prescribed the 
veteran for his psychiatric disability.  However she has 
presented no medical nexus evidence linking the cause of the 
veteran's death to service or to service-connected 
disability.  VA is obligated under 38 U.S.C.A. § 5103(a) 
(1991) to advise a claimant of evidence needed to complete an 
application for a claim.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veteran Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  The appellant must be advised of the type of 
evidence which is needed to make her claim well grounded.  

In this regard, in a handwritten letter received in November 
1998, the appellant stated, in pertinent part, that Dr. 
Charles Bolno who is her physician, but not the veteran's, 
had nonetheless reviewed his files and was willing to provide 
the Department of Veterans Affairs (VA) with a statement 
regarding PTSD "and certain things brought to his attention 
by" the appellant.  She also stated that Dr. Bolno has 
treated patients with the same psychiatric disorder, and that 
he was aware of the problems that arise with it.  She has 
indicated that Dr. Bolno wishes to provide this statement 
directly to VA.  

Additionally, a preliminary review of the evidence in this 
case reflects that on several occasions, the veteran, an 
insulin dependent diabetic, reported that symptoms of 
diabetes mellitus became manifest in service and that this 
disability was diagnosed within months of service discharge.  
However, there is no objective evidence, including medical, 
to establish this.  Since diabetes mellitus is listed on the 
death certificate as a contributory cause of death, the 
appellant should be advised of the need to submit evidence 
which would tend to show that diabetes mellitus was present 
during service or manifest to a degree of 10 percent during 
the 1 year presumptive period following service.  When the 
veteran filed claims for service connection for this 
disability, in the early 1980s, he listed the names of 
doctors who treated him and it is possible that records can 
be obtained which would provide the requisite information.  
In the event the veteran was treated at any VA facilities, 
especially during the period immediately following service, 
obtaining the records would be beneficial to the Board's 
review.  The appellant should be asked to identify all 
locations where the veteran received treatment.

Additionally, the Board observes that this appeal arises from 
a July 1997 rating action denying service connection for the 
cause of the veteran's death and DIC under the provisions of 
38 U.S.C.A. § 1318.  Although the notification letters did 
not specifically mention the § 1318 claim, it is clear that 
the appellant has filed a timely notice of disagreement (NOD) 
with respect to that issue.  The August 1998 statement of the 
case (SOC), however, was restricted to entitlement to service 
connection for the cause of the veteran's death.  In her 
substantive appeal (pertaining to the issue of service 
connection for the cause of the veteran's death), the 
appellant again contended, in effect, that since the veteran 
was totally disabled due to his service-connected PTSD prior 
to his death, and rated at the 100 percent level, she was 
entitled to DIC benefits under 38 U.S.C.A. § 1318.  The Court 
of Appeals for Veterans Claims has recently indicated that 
referral to the RO of issues with which the appellant 
disagrees does not suffice.  Manlincon v. West, 
12 Vet. App. 238 (1999).  Rather, a remand is required.  Id.  
Consequently, this issue must be remanded.

In January 2000, the Secretary published a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  The final 
regulation establishes an interpretive rule reflecting VA's 
conclusion that 38 U.S.C. 1318(b) authorizes payment of DIC 
only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by that statute or would have established such a 
right if not for clear and unmistakable error by VA.  
Although this regulation did not become effective until 
January 21, 2000, the RO's attention is directed the 
supplementary information published in the Federal Register.  
DIC Benefits for Survivors of Certain Veterans Rated Totally 
Disabled at Time of Death, 65 Fed. Reg. 3388-3392 (2000) (to 
be codified at 38 C.F.R. §§ 3.22, 3.54).  An excerpt from the 
"supplementary information" of the final regulation 
elaborates, in pertinent part, that:

In contrast to a legislative rule, an 
interpretive rule can "create no law and 
have no effect beyond that of the 
statute." (Pickus v. United States Board 
of Parole, 507 F.2d 1107, 1113 (D.C.  
Cir. 1974).)  Because 38 U.S.C. 1318 does 
not authorize VA to pay DIC benefits in 
cases where the veteran had no more than 
"hypothetical" entitlement to the 
underlying compensation, and because 
Congress has not authorized VA to 
establish legislative rules creating a 
right to DIC in such cases, VA has no 
authority to create such a right.  In 
Wingo, the CAVC concluded that the 
language of 38 CFR 3.22(a) recognizes 
such a right existing under section 1318, 
but did not address VA's authority to 
recognize or establish such a right in 
view of the language and purpose of the 
statute and the principles governing the 
effect of interpretive rules.  Because 
Sec. 3.22(a), as interpreted by the CAVC, 
does not accurately reflect the 
requirements of the statute and VA's 
intention in issuing that regulation, VA 
has determined that it is necessary to 
revise the regulation.

In light of the recent final regulation, the Board finds that 
the RO should consider the appellant's claim for DIC benefits 
under the applicable law governing these claims. 

Finally, the record reflects that the appellant was awarded 
nonservice-connected death pension as surviving spouse of the 
veteran effective June 1, 1997.  Her award included a 
housebound allowance because her disabilities confined her to 
her home.  In an August 1998 rating decision, the RO denied 
the appellant's claim for entitlement to special monthly 
pension based on the need for the regular aid and attendance 
of another person.  The appellant filed a notice of 
disagreement in November 1998.  Such a notice requires that 
the Board remand this issue to the RO for issuance of a 
statement of the case.  Manlincon, supra.

To ensure that the VA has met its duty to inform the claim of 
the need to file a well-grounded claim, and to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO should notify the appellant 
that she must submit evidence which makes 
her claim for service connection for the 
cause of the veteran's death well 
grounded.  Such must include medical 
evidence tending to show that a service-
connected disability and/or medications 
used to treat his service-connected PTSD 
caused or substantially or materially 
contributed to the veteran's death, 
medical evidence tending to show that 
arteriosclerotic cardiovascular disease 
or diabetes mellitus was incurred in 
service, and medical evidence tending to 
show that arteriosclerotic cardiovascular 
disease or diabetes mellitus was manifest 
to a compensable degree within one year 
of the veteran's separation from service.  

2.  The RO should also request the 
appellant to identify the names and 
complete addresses of all medical 
providers, VA and private, who treated 
the veteran for diabetes mellitus, with 
special attention to any medical 
treatment afforded within the first years 
following service separation.  After 
securing any necessary release, the RO 
should obtain records of any treatment 
identified by the appellant not already 
contained in the claims folder, and 
should attempt to obtain records of 
doctors identified by the veteran on his 
initial claims forms as treating him for 
diabetes mellitus.

3.  The RO should invite Dr. Charles 
Bolno, at 404B Huntington Pike, 
Rockledge, Pennsylvania, 19046, to offer 
any opinion that he might have, as well 
as supportive reasoning, concerning the 
relationship, if any, between the 
veteran's death and his service-connected 
psychiatric disability and/or medications 
used to treat his service-connected 
psychiatric disorder.

4.  In the event the development 
requested above results in a 
determination that the appellant has 
submitted a well grounded claim for 
service connection for the cause of the 
veteran's death, any additional 
development deemed necessary should be 
undertaken.  The appellant and her 
representative should be apprised of the 
determination made and, if it is adverse, 
should be given a supplemental statement 
of the case and the opportunity to 
respond thereto.  

5.  The RO should provide the appellant 
with an SOC on the issues of entitlement 
to death pension at the aid and 
attendance rate and DIC under the 
provisions of 38 U.S.C.A. § 1318.  The 
appellant and her representative are 
hereby cautioned that they must perfect 
an appeal as to these issues by filing a 
timely substantive appeal in order to 
obtain review by the Board.


Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 9 -


